Case 2:19-bk-20388-NB   Doc 5 Filed 08/31/19 Entered 08/31/19 16:00:37   Desc
                        Main Document    Page 1 of 16
Case 2:19-bk-20388-NB   Doc 5 Filed 08/31/19 Entered 08/31/19 16:00:37   Desc
                        Main Document    Page 2 of 16
Case 2:19-bk-20388-NB   Doc 5 Filed 08/31/19 Entered 08/31/19 16:00:37   Desc
                        Main Document    Page 3 of 16
Case 2:19-bk-20388-NB   Doc 5 Filed 08/31/19 Entered 08/31/19 16:00:37   Desc
                        Main Document    Page 4 of 16
Case 2:19-bk-20388-NB   Doc 5 Filed 08/31/19 Entered 08/31/19 16:00:37   Desc
                        Main Document    Page 5 of 16
Case 2:19-bk-20388-NB   Doc 5 Filed 08/31/19 Entered 08/31/19 16:00:37   Desc
                        Main Document    Page 6 of 16
Case 2:19-bk-20388-NB   Doc 5 Filed 08/31/19 Entered 08/31/19 16:00:37   Desc
                        Main Document    Page 7 of 16
Case 2:19-bk-20388-NB   Doc 5 Filed 08/31/19 Entered 08/31/19 16:00:37   Desc
                        Main Document    Page 8 of 16
Case 2:19-bk-20388-NB   Doc 5 Filed 08/31/19 Entered 08/31/19 16:00:37   Desc
                        Main Document    Page 9 of 16
Case 2:19-bk-20388-NB   Doc 5 Filed 08/31/19 Entered 08/31/19 16:00:37   Desc
                        Main Document    Page 10 of 16
Case 2:19-bk-20388-NB   Doc 5 Filed 08/31/19 Entered 08/31/19 16:00:37   Desc
                        Main Document    Page 11 of 16
Case 2:19-bk-20388-NB   Doc 5 Filed 08/31/19 Entered 08/31/19 16:00:37   Desc
                        Main Document    Page 12 of 16
Case 2:19-bk-20388-NB   Doc 5 Filed 08/31/19 Entered 08/31/19 16:00:37   Desc
                        Main Document    Page 13 of 16
Case 2:19-bk-20388-NB   Doc 5 Filed 08/31/19 Entered 08/31/19 16:00:37   Desc
                        Main Document    Page 14 of 16
Case 2:19-bk-20388-NB   Doc 5 Filed 08/31/19 Entered 08/31/19 16:00:37   Desc
                        Main Document    Page 15 of 16




 08/29/2019
    Case 2:19-bk-20388-NB       Doc 5 Filed 08/31/19 Entered 08/31/19 16:00:37   Desc
                                Main Document    Page 16 of 16




X




             August 29, 2019

           Jay S. Fleischman (SBN 284277)

X
